DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-13 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted September 4, 2020; June 4, 2021; and, January 14, 2022, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (WO2017072028 A1).
With regard to Claim 1, Enomoto et al. disclose in Figures 3-5, a jelly-roll type (wound) of electrode assembly, called a battery (64), in which a negative electrode sheet, a positive electrode sheet, and a separation membrane interposed between the negative electrode sheet and the positive electrode sheet are wound together (page 5, lines 169-180), the electrode assembly (64) further comprising: at least one electrode tab (71, 72) attached to the negative electrode sheet or the positive electrode sheet and at least a portion thereof extending outside of the negative electrode sheet or the positive electrode sheet; and a heat radiation tape, called a metal plate (63), adhered to the at least one electrode tab (71, 72), wherein the at least one electrode tab (71, 72) to which the heat radiation tape (63) is adhered is inherently positioned between the a center part of the wound electrode assembly (64) and an external circumferential surface of the wound electrode assembly (64), or on the external circumferential surface of the wound electrode assembly (64) (page 4, lines 137-143), wherein the heat radiation tape (63) includes a heat diffusion layer, and wherein the heat diffusion layer includes comprises at least one selected from the group consisting a metal foil (page 4, lines 141-143). 
With regard to Claim 3, Enomoto et al. disclose in Figures 3-5, wherein the metal foil includes comprises at least one selected from the group consisting of Al (page 4, lines 141-143).

With regard to Claim 5, Enomoto et al. disclose in Figures 3-5, wherein a region corresponding to the adhesion area of the heat radiation tape (63) includes a region corresponding to the attachment area of the at least one electrode tab (71, 72) (page 7, lines 266-272).
With regard to Claim 6, Enomoto et al. disclose in Figures 3-5, wherein the heat radiation tape (63) further includes an adhesive layer, called an insulating film (86), and the adhesive layer (86) is disposed between the at least one electrode tab (71, 72) and the heat diffusion layer (63) and between the negative electrode sheet or the positive electrode sheet and the heat diffusion layer (63) (page 7, lines 273-279; See Figure 6).
With regard to Claim 7, Enomoto et al. disclose in Figures 3-5, wherein the heat radiation tape (63) further includes an adhesive layer, called an insulating film (86), the adhesive layer (86) is disposed between the negative electrode sheet or positive electrode sheet and the heat diffusion layer (63), and at least a portion of the at least one electrode tab (71, 72) is in direct contact with the heat diffusion layer (63) (page 7, lines 273-279; See Figure 6).
With regard to Claim 12, Enomoto et al. disclose in Figures 3-5, rechargeable battery comprising an electrode assembly (64) noted above (page 1, lines 23-30).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (WO2017073028 A1), as applied to Claims 1, 3-7 and 12 above.
With regard to Claim 8, Enomoto et al. disclose the electrode assembly in paragraph 7 above, but do not specifically disclose wherein a thickness of the heat diffusion layer is from 17 µm to 1 mm. Before the effective filing date of the invention it 
With regard to Claim 13, Enomoto et al. discloses the electrode assembly in paragraph 7 above, including wherein the at least one electrode tab (71, 72) includes: a negative electrode tab (72) connected to the negative electrode sheet; and a positive electrode tab (71) connected to the positive electrode sheet (page 5,  lines 169-180), but do not specifically disclose wherein the positive electrode tab is positioned between the center part of the wound electrode assembly and the external circumferential surface of the wound electrode assembly, and the negative electrode tab is positioned on the external circumferential surface of the wound electrode assembly.  Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form the positive electrode tab is positioned between the center part of the wound electrode assembly and the external circumferential surface of the wound electrode assembly, and the negative electrode tab is positioned on the external circumferential surface of the wound electrode assembly, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).

12.	Claims 2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (WO2017073028 A1), as applied to Claims 1, 3-7 and 12 above, and in further view of Fujita (JP2017168225 A).

Fujita discloses a heat radiation sheet, called a heat dissipation sheet (10), including a heat diffusion layer, called a heat dissipation layer (11), and further including an adhesive layer (13) and a base layer, called a protective layer (15) which includes a protective sheet (16) (paragraphs 014-0021; See Figures 1-2). Fujita discloses wherein the heat diffusion layer, or heat dissipation layer (11), is comprises graphite (paragraph 0015), which would inherently include one of natural or artificial graphite. 
With regard to Claims 9-10, Enomoto et al. disclose the electrode assembly in paragraph 7 above, but do not specifically disclose wherein the heat radiation tape further includes an adhesive layer and a base layer, and the heat diffusion layer is disposed between the adhesive layer and the base layer, and wherein the base layer comprises at least one selected from the group consisting of polyimide and polyethylene terephthalate. 
Fujita discloses a heat radiation sheet, called a heat dissipation sheet (10), including a heat diffusion layer, called a heat dissipation layer (11), and further including 
With regard to Claim 11, Enomoto et al. disclose the electrode assembly in paragraph 7 above, including wherein the thickness of the adhesive layer is 1-15 µm (paragraph 0018), which meets the claimed limitation of the adhesive layer having a thickness from 5 µm to 25 µm.  Enomoto et al. do not specifically disclose a thickness of the base layer is from 5 µm to 25 µm. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the base layer to have a thickness from 5 µm to 25 µm, since such a modification would only involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725